Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158035-6                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ALTICOR INC.,                                                                                        Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158035
                                                                    COA: 337404
                                                                    Court of Claims: 17-000011-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

  ACCESS BUSINESS GROUP LLC,
           Plaintiff-Appellant,
  v                                                                 SC: 158036
                                                                    COA: 337406
                                                                    Court of Claims: 17-000012-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 22, 2018 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2019
         p0327
                                                                               Clerk